EOTE UPON APPLICATION' POR A REHEARING.
Defendant insists that plaintiff had no right of action on the note, if at all, until after its execution by Murphy had been ratified by the failure of defendant to return to plaintiff the money realized thereon; and that the defendant was not required to do this until its directors had full knowledge of /the transaction.
It might be inferred from an expression in the above opinion that neither the defendant nor its directors had any knowl-' edge of the note sued on, or of the disposition of its proceeds, until after the action was commenced. That feature of the case was not sufficiently discussed in the opinion, and, for that reason, this note is appended thereto.
The record shows that, on the first day of July, 1901, the *457date of tbe maturity of the said one thousand dollaT note, it was duly protested for the non-payment thereof, against all of the endorsers thereof; and that written notices of protest were .signed by the notary and mailed on that clay to the following named persons, informing them that the note had not been paid, payment thereof having been demanded and refused, and that they would be held responsible for the payment thereof. The said notices were under separate covers, and addressed to-Davis, W. Va., to Laboringman’s Mor. & M’f’g. Co.; N. B. Twigg, M. M. Phelps, W. E. Patterson, E. S. Muse, J. B. Guinard, F M. Houser, J. )7. Baker, Samuel Buser, B. A. Stuckey, and Geo. W. Everett.
Section 7 of chapter 51 of the Code provides that the protest in the caso of a negotiable promissory note shall be prima facie, evidence of what is stated therein (or at the foot or on the back thereof, if signed by the notary) in relation to presentment, dishonor, and notice thereof. Section 8 of chapter 99 declares that the sending of a notice of protest or dishonor of =any bill, note or other negotiable instrument by or through the mails, properly addressed to the last known post office of any party, shall be' deemed equivalent to personal service of the notice on such party.
J. W. Baker, whose residence was Davis, W. Va., W. E. Patterson, Geo. 17. Everett, J. B. Guinard and W. W. Golightly, were witnesses on the trial and said nothing as to the notices >of protest. If the notices were not received by them, that fact could have been shown. Therefore, under the statute, without ‘evidence to the contrary, we must hold that the above named parties, to whom notices were mailed, had notice of the note .-and of its presentment, and dishonor.